In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1592 
DUANE E. TURNER, 
                                              Petitioner‐Appellant, 

                                 v. 

RICHARD BROWN, 
                                              Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Southern District of Indiana, Terre Haute Division. 
     No. 2:14‐cv‐00020‐WTL‐DKL — William T. Lawrence, Judge. 
                     ____________________ 

    ARGUED OCTOBER 26, 2016 — DECIDED JANUARY 3, 2017 
                ____________________ 

   Before  FLAUM,  EASTERBROOK,  and  WILLIAMS,  Circuit 
Judges. 
    FLAUM, Circuit Judge. Duane E. Turner has filed a petition 
for a writ of habeas corpus in federal court raising claims of 
ineffective  assistance  of  counsel  in  challenging  his  sentence 
for murder. The district court denied his petition as untimely, 
concluding that the last day on which Turner could have filed 
his federal habeas petition was September 23, 1998, one year 
after  his  murder  conviction  and  sentence  became  final.  We 
2                                                       No. 15‐1592 

granted a certificate of appealability, asking the parties to ad‐
dress  whether  Turner’s  petition  was  timely  filed  under 
Jimenez v. Quarterman, 555 U.S. 113 (2009). For the reasons that 
follow, we affirm the district court’s denial of the petition as 
untimely. 
                            I. Background 
    In  1995,  a  jury  found  Turner  guilty  of  murder,  criminal 
confinement, and class A felony attempted robbery resulting 
in serious bodily injury. Turner was sentenced on those counts 
to life imprisonment without parole, twenty years’ imprison‐
ment,  and  forty‐five  years’  imprisonment,  respectively. 
Turner  appealed  to  the  Indiana  Supreme  Court,  which  af‐
firmed his convictions. He did not seek a writ of certiorari to 
the United States Supreme Court, and his opportunity to do 
so expired ninety days later, on September 22, 1997.  
    In 2000, Turner filed a pro se petition for post‐conviction 
relief in state trial court. In 2011, the trial court dismissed all 
of Turner’s claims for relief, and Turner appealed. The Indiana 
Court of Appeals affirmed in part and reversed in part, find‐
ing  that  Turner’s  counsel  had  been  ineffective  in  failing  to 
raise on appeal the double jeopardy issue of a single victim’s 
death  forming  the  basis  of  both  the  murder  and  attempted 
robbery with serious bodily injury convictions. The Court of 
Appeals  remanded  the  case  with  instructions  to  reduce 
Turner’s Class A felony robbery conviction to a Class B felony 
robbery conviction. On July 1, 2013, the trial court did so, and 
resentenced Turner on this count from forty‐five years’ to ten 
years’ imprisonment. The 2013 order did not reference or alter 
Turner’s other convictions or sentences for murder and crim‐
inal confinement.  
No. 15‐1592                                                           3 

    On January 31, 2014, Turner filed a pro se petition for ha‐
beas relief in the Southern District of Indiana seeking resen‐
tencing on his murder conviction. Turner asserted two sepa‐
rate  grounds  for  relief:  (1)  that  his  life  sentence  for  murder 
was unconstitutional under Apprendi; and (2) that Turner had 
been denied effective assistance of counsel because his coun‐
sel during trial and appeal had made multiple errors that had 
prejudiced  Turner’s  case.  On  February  4,  2014,  the  district 
court issued a sua sponte order requiring Turner to show that 
his  petition  for  writ  of  habeas  corpus  was  timely  under  28 
U.S.C.  § 2244(d)(1)(A).  In  response,  Turner  argued,  among 
other things, that he had not had access to a law library from 
1997 to 2000, and that his case had been pending in state col‐
lateral review from 2000 to 2013. Respondent argued that the 
petition was untimely and lacked merit, and submitted an af‐
fidavit from a prison official challenging Turner’s claim that 
he had lacked library access.  
     On  February  18,  2014,  the  district  court  ruled  that  the 
deadline for Turner to file his habeas petition had expired on 
September 23, 1998, one year after the last day on which he 
could have filed a petition for writ of certiorari. The district 
court held that the state post‐conviction relief process could 
not toll the federal deadline because Turner’s time under The 
Antiterrorism  and  Effective  Death  Penalty  Act  of  1996 
(AEDPA) had expired before he had filed for post‐conviction 
relief. As a result, the court denied the petition and dismissed 
it  with  prejudice  as  untimely,  and  without  considering  the 
merit of Turner’s claims.  
    In March 2015, Turner filed a notice of appeal, and the dis‐
trict court denied Turner’s request for a certificate of appeala‐
bility  on  the  ground  that  the  appeal  was  not  taken  in  good 
4                                                        No. 15‐1592 

faith. In April 2015, Turner attempted to appeal that decision 
but incorrectly filed his motion in the district court, which de‐
nied the motion and instructed him to re‐file it in this Court if 
that was his intent. In May 2015, we issued a final order dis‐
missing the appeal. In July 2015, Turner filed a pro se motion 
to recall the mandate, which we granted, vacating our earlier 
final order, and reinstating Turner’s appeal. On December 3, 
2015,  we  entered  an  order  finding  that  Turner  “has  made  a 
substantial showing of the denial of his right to effective as‐
sistance of counsel” pursuant to 28 U.S.C. § 2253(c), and in‐
structing the parties to also address whether Turner’s petition 
was  timely  filed  under  Jimenez  v.  Quarterman,  555  U.S.  113 
(2009).  We  granted  Turner  a  certificate  of  appealability  and 
the right to proceed in forma pauperis, and appointed counsel 
to assist with the appeal. 
                            II. Discussion 
    AEDPA  establishes a  one‐year time  limitation  for  a state 
prisoner  to  file  an  application  for  a  writ  of  habeas  corpus. 
28 U.S.C. § 2244(d)(1). That year runs from the latest of four 
specified dates, only one of which is relevant to this case: “the 
date on which the judgment became final by the conclusion of 
direct  review  or  the  expiration  of  the  time  for  seeking  such 
review.” § 2244(d)(1)(A).  
    Turner contends that in his case, “the date on which the 
judgment became final” was altered by the state court’s grant 
of relief and resentencing on the robbery count during collat‐
eral  review.  He  argues  that  because  the  judgment  that  “be‐
came final in 1997 was … changed in 2013, … the date for cal‐
culating  the  timeliness  of  Turner’s  habeas  petition  changed 
with it.” He relies on Burton v. Stewart, 549 U.S. 147 (2007), as 
confirming that the new judgment renders his petition timely. 
No. 15‐1592                                                         5 

There, the Supreme Court explained that AEDPA’s one‐year 
statute of limitations period does not begin until a petitioner’s 
conviction and sentence become final “by the conclusion of di‐
rect review or the expiration of the time for seeking such re‐
view.” Id. at 156–57.  
     At  oral  argument,  Turner  also  relied  on  the  Supreme 
Court’s decision in Magwood v. Patterson, 561 U.S. 320 (2010). 
The petitioner in Magwood was sentenced to death for murder; 
and  after  the Alabama  courts  denied  relief  on  direct  appeal 
and in post‐conviction proceedings, he filed a federal habeas 
petition challenging his conviction and death sentence. Id. at 
323–26. The district court conditionally granted the writ as to 
the sentence, mandating that the petitioner either be released 
or resentenced. Id. at 326. The state trial court then conducted 
a resentencing hearing and again imposed a death sentence. 
Id.  The  petitioner  filed  another  habeas  petition  challenging 
the new death sentence, and the district court again condition‐
ally granted the writ, finding the new sentence constitution‐
ally  defective.  Id.  at  327–29.  The  Eleventh  Circuit  reversed, 
holding in relevant part that the second‐in‐time habeas peti‐
tion was an unreviewable “second or successive” challenge to 
the death sentence under 28 U.S.C. § 2244(b), because the pe‐
titioner could have mounted the same challenge to his origi‐
nal  death sentence. Id. at 329. The Supreme Court  reversed, 
holding that because the petitioner’s habeas application chal‐
lenged his new death sentence—an intervening judgment—
for the first time, it was not “second or successive.” Id. at 331, 
342. The Court declined to address whether a petitioner who 
obtained a conditional writ as to his sentence could then file a 
subsequent application challenging not only his new sentence 
but also his original, undisturbed conviction. Id. at 342. 
6                                                     No. 15‐1592 

    Just as the intervening sentence in Magwood reset the ha‐
beas  counter  for  purposes  of  counting  the  number  of  peti‐
tions,  Turner  contends  that  his  2013  resentencing  reset  the 
clock for calculating AEDPA’s statute of limitations. The prob‐
lem with Turner’s position, however, is that the relief he was 
granted in 2013 was limited to his robbery conviction, whereas 
his habeas petition challenges his conviction and life sentence 
for murder. Thus, the judgment that is relevant for purposes 
of his present petition is the one from 1995, and the clock has 
long since run out on this habeas petition.  
    When confronted with this issue at oral argument, Turner 
pointed  to  Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005), and 
claimed  that  because  AEDPA  speaks  of  only  one  judgment, 
his resentencing on his robbery conviction ought to have re‐
started the clock on his judgment as a whole. In Pace, the Su‐
preme  Court  observed  in  a  footnote  that  § 2244(d)(1)  “pro‐
vides one means of calculating the limitation with regard to 
the application as a whole, § 2244(d)(1)(A) (date of final judg‐
ment), but three others that require claim‐by‐claim consider‐
ation,     § 2244(d)(1)(B)     (governmental        interference); 
§ 2244(d)(1)(C) (new right made retroactive); § 2244(d)(1)(D) 
(new factual predicate).” 544 U.S. at 416 n.6 (internal quota‐
tion  marks  omitted).  Turner  presumably  interpreted  the 
Court’s  explanation  of  § 2244(d)(1)(A)  to  mean  that  there 
could only be one judgment from which AEDPA’s statute of 
limitations could be calculated. Pace, however, referred only 
to one whole “application,” not to one whole judgment. See 
id. As Turner’s case evidences, the state may pursue convic‐
tions on as many crimes as it likes, and it may then seek as 
many judgments as it likes. AEDPA’s one‐year time limit will 
then run from each judgment. Turner’s 2013 resentencing led 
the state to enter another judgment, but the timeliness of his 
No. 15‐1592                                                                   7 

habeas  petition  is  calculated  based  on  the  date  of  the  final 
judgment that his petition challenges—that is, his 1995 judg‐
ment for murder. To hold otherwise would allow appellate re‐
view of each and every one of Turner’s convictions and sen‐
tences when the state only resentenced him on robbery, and 
would clearly undermine the finality of the state court’s 1995 
decision.  Cf.  Fielder  v.  Varner,  379  F.3d  113,  119–20  (3d  Cir. 
2004)  (Alito,  J.)  (concluding  that  Congress  could  not  have 
wanted to “permit[] a late‐accruing federal habeas claim [e.g., 
under subsections (C) or (D) of § 2244(d)(1)] to open the door 
for the assertion of other claims that had become time‐barred 
years earlier”); Davis v. United States, 817 F.3d 319, 328 (7th Cir. 
2016)  (“The  simple  fact  that  Davis  might  have  one  timely 
claim to make … based on a Supreme Court precedent issued 
years after his conviction otherwise became final does not al‐
low him to tack on additional, otherwise untimely claims to 
that one timely claim.”).* While Turner is correct that the state 
court disturbed the finality of its own judgment through re‐
sentencing, it only did so with respect to his robbery convic‐
tion. Turner’s murder conviction and sentence were entered 
two decades ago and were never altered or amended. 
      Indeed, the Magwood Court noted that several federal ap‐
pellate courts, ours included, have held that “a petitioner who 
succeeds on a first habeas application and is resentenced may 
                                                 
    * This concern is especially apt in the case at hand, because Indiana 

does not set a time limit for filing a petition for post‐conviction relief after 
direct appeal  is  concluded.  See  Ind. R. P.C.  Rem. § 1(b).  Under  Turner’s 
proposed  outcome,  petitioners  in  Indiana—or  other  states  without  time 
limits  for  post‐conviction  petitions—could  challenge  one  of  their  sen‐
tences or convictions decades after the fact, and if they obtained any relief 
or  resentencing,  they  would  be  able  to  retroactively  revive  previously 
time‐barred federal habeas claims. 
8                                                         No. 15‐1592 

challenge only the portion of a judgment that arose as a result 
of a previous successful action.’” 561 U.S. at 342 n.16 (citations 
omitted). For example, in Walker v. Roth, 133 F.3d 454 (7th Cir. 
1997),  we  held  that  a  habeas  petition  attacking  for  the  first 
time  the  constitutionality  of  a  newly  imposed  sentence  was 
not “second or successive,” id. at 455, but also noted that “had 
Walker sought to challenge aspects of his conviction [as op‐
posed to his new sentence,] the district court would have been 
correct in dismissing his petition as successive.” Id. at 455 n.1 
(citation omitted); see also Esposito v. United States, 135 F.3d 111, 
113 (2d Cir. 1997) (holding that petitioner’s § 2255 petition was 
a “second” petition even though his first petition successfully 
amended his terms of supervised release, “because the later 
petition  raised  no  challenge  to  the  new  supervised  release 
term  and  concerned  instead  the  conviction  and  the  compo‐
nents of his sentence that were not amended”); Lang v. United 
States, 474 F.3d 348, 351–52 (6th Cir. 2007) (holding that later 
petition challenging “a judgment or portion of a judgment that 
arose as a result of a previous successful action” was not sec‐
ond  or  successive)  (emphasis  added).  Further,  in  Dahler  v. 
United  States,  259  F.3d  763  (7th  Cir.  2001),  we  adopted  our 
dicta  from  Walker  in  holding  that  the  petitioner  was  barred 
from challenging in a second habeas petition an alleged con‐
stitutional  error  that  had  not  been  introduced  by  his  resen‐
tencing and could have been raised before resentencing. Id. at 
764–65. This remains the law of the Circuit post‐Magwood. In 
Suggs v. United States, 705 F.3d 279 (7th Cir. 2013), we again 
confronted the issue of whether a second‐in‐time habeas peti‐
tion is barred as “second or successive” when the petitioner 
has  been  resentenced  pursuant  to  a  successful  first  motion, 
and the new motion challenges only the underlying convic‐
tion  and  not  the  resentencing.  We  acknowledged  that  the 
No. 15‐1592                                                          9 

Magwood  Court  had  left  this  question  open,  and  then  con‐
cluded that under our Circuit’s precedent, see, e.g., Dahler, 259 
F.3d at 765, such a second motion was barred as “second or 
successive.” Id. at 284. 
    Under  the  same  reasoning,  although  a  challenge  to 
Turner’s  robbery  conviction  may  be  timely,  the  challenge  to 
his sentence for murder is not. His murder conviction and life 
sentence were unaffected by the 2013 resentencing and thus 
remained  final.  Turner’s  argument  under  Jimenez  is  of  no 
avail, as the Supreme Court explicitly limited its decision in 
that case to situations where state courts grant a defendant the 
right to file an out‐of‐time direct appeal, which is not the case 
for Turner. See Jimenez, 555 U.S. at 121 (“Our decision today is 
a narrow one. We hold that, where a state court grants a crim‐
inal  defendant  the  right  to  file  an  out‐of‐time  direct  appeal 
during  state  collateral  review,  but  before  the  defendant  has 
first sought federal habeas relief, his judgment is not yet ‘final’ 
for purposes of § 2244(d)(1)(A).”). Moreover, the petitioner in 
Jimenez had been convicted and sentenced only for burglary; 
thus, the out‐of‐time direct appeal was not limited to a certain 
count or conviction. See id. at 115. Turner’s reliance on Ferreira 
v. Sec’y, Dep’t of Corr., 494 F.3d 1286 (11th Cir. 2007), a pre‐Mag‐
wood case, and the dissent from our decision to deny rehear‐
ing en banc in Griffith v. Rednour, 623 F.3d 1166 (7th Cir. 2010) 
(Hamilton, J., dissenting), is misplaced for the same reason. 
  As  the  petition  is  time‐barred,  we  need  not  address  the 
merits of Turner’s ineffective‐assistance claims. 
                            III. Conclusion 
   For the foregoing reasons, we AFFIRM the district court’s 
denial of the petition for a writ of habeas corpus.